Citation Nr: 1146541	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for claimed neck strain.

2.  Entitlement to an initial compensable rating for mild degenerative disc disease of the lumbar spine for the period prior to August 7, 2010.

3.  Entitlement to a rating in excess of 10 percent for mild degenerative disc disease of the lumbar spine for the period beginning August 7, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the RO.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for mild degenerative disc disease of the lumbar spine, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 10 percent for the mild degenerative disc disease of the lumbar spine (effective August 7, 2010) during the pendency of the appeal, inasmuch as higher ratings for this disability are available, both before and after August 7, 2010 and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).
  
Additionally, the Board notes that the Veteran's appeal also originally included the issues of service connection for a right ankle disability.  During the pendency of the appeal, the RO, in a November 2010 decision, granted service connection for this disability and assigned a 10 percent rating for the right ankle disability, effective on July 28, 2007, the day following the Veteran's discharge from service.  The Veteran was notified of this decision and has not filed a Notice of Disagreement (NOD) in response.  Therefore, his appeal, in this regard, has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and an opinion by an appropriate physician would be helpful in resolving the claim for service connection. 

During service, the Veteran received treatment for cervicalgia and neck strain.  Subsequent to service, the Veteran complained of neck stiffness and mild pain.  Despite the complaints of neck stiffness and pain, report of the June 2008 VA examination reflected normal cervical spine (on objective examination).  However, in his September 2011 hearing before the undersigned, the Veteran continued to complain of sharp, shooting pain on the left side of his neck.

As there is clear evidence of cervicalgia and neck strain during service, the Board finds the Veteran's statements and September 2011 hearing testimony regarding continuity of symptomatology of manifestations of a neck disorder to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Thus, the record suggests that Veteran may have current manifestations of a neck disorder related to service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, the Board notes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

With regard to the issue of entitlement to higher ratings for his mild degenerative disc disease of the lumbar spine, the Veteran essentially testified that the symptomatology associated with his degenerative disc disease of the lumbar spine had increased in severity since his last afforded VA examination.  Given these contentions, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination(s), by (an) appropriate physician(s), at a VA medical facility.   

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  The examiner(s) should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Cervical Spine:  
The physician should clearly identify whether the Veteran has current manifestations of a neck disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  

Lumbar Spine:  
Neurological examination - The physician should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine.  The examiner should clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected lumbar spine disability.

Spine examination - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

4.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for scheduled VA examinations without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2010).

5.  Then, the Veteran's claims should be readjudicated.  If the determinations remain less than fully favorable to him, he and his representative should be furnished with a SSOC and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


